Case 3:18-cr-00364-EDL Document 9-1 Filed 01/18/19 Page 1 of 3
1/16/2019                Amazon.com: Self Defense Stick Glowiny Kubaton
                            Case 3:18-cr-00364-EDL                      Keychain Aluminum
                                                                  Document       9-1 FiledTactical Kubotan Keyring
                                                                                                01/18/19      Page (Black,
                                                                                                                        2 4ofPacks):
                                                                                                                              3 Sports & Outdoors



                                        Sports & Outdoors
                    Try Prime

     Deliver to Daniel                                                                             EN      Hello, Daniel                                        0
     San Franc... 94102               Buy Again    Your Pickup Location                                    Account & Lists      Orders     Try Prime                Cart

    Sports & Outdoors      Sports & Fitness   Outdoor Recreation    Sports Fan Shop     Sports Deals    Outdoor Deals




  Clothing, Shoes & Jewelry › Men › Accessories › Keyrings & Keychains


                                                                                 Self Defense Stick                                      Share

                                                                                 Glowiny Kubaton
                                                                                                                                  $9.99
                                                                                 Keychain Aluminum                                & FREE Shipping. Details
                                                                                 Tactical Kubotan Keyring                         Get it Tue, Jan 22 - Fri, Jan 25 if
                                                                                 (Black, 4 Packs)                                 you choose FREE Shipping at
                                                                                 by Glowiny                                       checkout, or
                                                                                                   22 customer reviews            Get it Tomorrow, Jan 17 if you
                                                                                  | 5 answered questions                          order within 1 hr 35 mins and
                                                                                                                                  choose paid One-Day Shipping at
                                                                                 Price:   $9.99 & FREE Shipping. Details          checkout
                                                                                 Get $50 oﬀ instantly: Pay $0.00 upon
                                                                                 approval for the Amazon Rewards Visa
                                                                                                                                  In Stock.
                                                                                                                                  Sold by Glowiny and Fulﬁlled by
                                                                                 Card.
                                                                                                                                  Amazon. Gift-wrap available.
                                                                                            | Try Fast, Free Shipping

                                                                                      ⚒6061 aircraft aluminum - Makes the         Qty: 1
                                                                                      kubaton self defense keychain
                                                                                      lightweight, sturdy and nonlethal so
                                                                                      that you can take it with you every day                     Add to Cart
                                                                                      and defend yourself without using
                                Roll over image to zoom in
                                                                                      excessive force.
                                                                                                                                     Deliver to Daniel -
                                                                                      ⚒Finger grooves - Fit your hands
                                                                                                                                     San Francisco 94102
                                                                                      securely and allow a great grip, when
                                                                                      you are in danger, Never lost your self
                                                                                      defense weapons in the emergency              Add to List
                                                                                      time.
                                                                                      ⚒Pointed round tip - Delivers a
                                                                                      devastating but nonlethal blow to an
                                                                                                                                 Have one to sell?       Sell on Amazon
                                                                                      assailant even with minimal force and
                                                                                      keeps you out of legal issues that may
                                                                                      arise.
                                                                                      ⚒Dark black - Makes the self defense
                                                                                      keychain for women inconspicuous and
                                                                                      makes for a surprise attack.
                                                                                      ⚒Metal keyring - Comes with a key
                                                                                      ring so that the kubotan could be
                                                                                      attached to daily keys or the women
                                                                                      bag for round-the-clock personal
                                                                                      protection.

                                                                                 New (1) from $9.99 & FREE shipping.

                                                                                      Report incorrect product information.




                                                                                      Our New Year, New You Ambassadors

                                                                                        Adriana Lima         James Harden         Zac Efron




https://www.amazon.com/dp/B07DN8V4FS/ref=sspa_dk_detail_2?psc=1&pd_rd_i=B07DN8V4FS&pd_rd_w=X4tl7&pf_rd_p=f0dedbe2-13c8-4136-a74…                                           1/7
1/16/2019              Amazon.com: Self Defense Stick Glowiny Kubaton
                          Case 3:18-cr-00364-EDL                      Keychain Aluminum
                                                                Document       9-1 FiledTactical Kubotan Keyring
                                                                                              01/18/19      Page (Black,
                                                                                                                      3 4ofPacks):
                                                                                                                            3 Sports & Outdoors




   Frequently bought together


                                                                Total price: $27.97
                                                                 Add all three to Cart

                            +             +                       Add all three to List




       These items are shipped from and sold by diﬀerent sellers. Show details

        This item: Self Defense Stick Glowiny Kubaton Keychain Aluminum Tactical Kubotan Keyring (Black, 4 Packs) $9.99
        SABRE 3-IN-1 Pepper Spray - Police Strength - Compact Size with Clip (Max Protection - 35 shots, up… $7.99
        Sabre Red Key Case Pepper Spray with Quick Release Key Ring - Police Strength - 25 Bursts & 10-Foot… $9.99



   Sponsored products related to this item                                                                                                                           Page 1 of 16




              G2 GO2GETHER Carbon              Multi-function keychain              Fullsexy 5 Pack Self-          DUUTY Self Defense           Wandguard Expandable
              Lite Trekking Poles              for Women&Girl Zinc Alloy            Defence Key Chain              Keychain Kubaton Keyring     Collapsible Survival Tool -
              Telescopic 100% 3K               Cat Ear Outdoor Survival             Aluminum Anti-Wolf             Self-Defense Chain Black &   26" Retractable Telescopic
              Carbon Fiber/Long Soft…          Escape t...                          Defense Keychain, Ladies'...   Silver with ...              Stick f...
                             21                $17.99                                             16                               3                          14
              $48.97                                                                $8.99                          $5.99                        $31.45
                                                                                                                                                                    Ad feedback

   Customers who bought this item also bought                                                                                                                        Page 1 of 18




              Brother Max Baby Milk            Self Defense Keychain                DUUTY Self Defense             Fullsexy 5 Pack Self-
              Powder Formula Dispenser         Odowalker Kubaton Solid              Keychain Kubaton Weapon        Defence Key Chain
              Snack Cup, Blue/Green.           Full Stainless Steel Key             Aluminum Anti Wolf Tool        Aluminum Anti-Wolf
                            11                 Chain Tactical Pen…                  Keyring for Women…             Defense Keychain,…
              $9.99                                             16                                2                              16
                                               $11.98                               $8.99                          $8.99


   Special offers and product promotions
            Buy Two self defense keychain can get One Personal alarm Here's how (restrictions apply)
            Your cost could be $0.00 instead of $9.99! Get a $50 Amazon.com Gift Card instantly upon approval for the Amazon Rewards Visa
            Card Apply now




https://www.amazon.com/dp/B07DN8V4FS/ref=sspa_dk_detail_2?psc=1&pd_rd_i=B07DN8V4FS&pd_rd_w=X4tl7&pf_rd_p=f0dedbe2-13c8-4136-a74…                                                    2/7
